In proceedings pursuant to the Real Property Tax Law to review assessments imposed by respondents upon petitioner’s property, the appeals are from four orders (one in each proceeding) of the Supreme Court, Westchester County, all entered May 10, 1976, each of which denied a motion by petitioner for leave to serve an amended pleading. Orders affirmed, with one bill of $50 costs and disbursements, on the opinion of Mr. Justice Slifkin at Special Term (Matter of Singer Co. v Tax Assessor of Vil. of Pleasantville, 86 Misc 2d 631). Petitioner resorts to Matter of Halpern v Rollo (54 AD2d 733) to sustain its argument that the instant application does not fail for want of jurisdiction. While some of the language of that decision might appear to support its position and to confirm the determination enunciated by some courts at nisi prius, Halpern is distinguishable on its facts. There, from a reading of the records and briefs, it is manifest that this court merely allowed the correction of an arithmetical or scrivener’s error as to the equalization rate (see, also, Matter of Lawrence Investing Co. v Board of Review of Dept. of Assessment of Town of Eastchester, 44 AD2d 677). By contrast, here petitioner would have this court go further and permit the correction of an error in judgment. This we cannot do (see Matter of J. C. P. Leasing Co. v Browne, 45 AD2d 129, mot for Iv to app den 35 NY2d 643). Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.